 Case 3:19-cv-01234-K-BK Document 21 Filed 02/08/21          Page 1 of 2 PageID 390



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

J. CHRISTOPHER WREH,                      §
          Plaintiff,                      §
                                          §
v.                                        §   CIVIL CASE NO. 3:19-CV-1234-K
                                          §   USCA CASE NO. 20-11224
WELLS FARGO BANK NA, ET AL.,              §
         Defendants.                      §


ORDER REGARDING MOTION TO PROCEED IN FORMA PAUPERIS ON APPEAL
                            (For pro se non-PLRA appeals)

       Before the Court is Plaintiff’s December 14, 2020 motion for leave to proceed
in forma pauperis on appeal.

      Considering the record in this case, the Court hereby finds and orders:

☐     The motion for leave to proceed in forma pauperis on appeal is GRANTED.        28
      U.S.C. § 1915.

☒     The motion for leave to proceed in forma pauperis on appeal [Doc. 19] is DENIED
      for the following reasons:
      ☐      The plaintiff is not a pauper.
      ☐      The plaintiff has not complied with the requirements of 28 U.S.C. '
             1915(a)(1) or (a)(2).
      ☒      Pursuant to 28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3), the
             court certifies that the appeal is not taken in good faith. In support of
             this finding, the court adopts and incorporates by reference this Court’s
             order filed on December 11, 2020 accepting the findings, conclusions,
             and recommendation of the United States Magistrate Judge. See Baugh
             v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the above
             order, the Court finds that the appeal presents no legal points of arguable
             merit and is therefore frivolous. Howard v. King, 707 F.2d 215, 220 (5th
             Cir. 1983).

            Although this appeal is certified as not taken in good faith under
            28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3), the plaintiff
Case 3:19-cv-01234-K-BK Document 21 Filed 02/08/21   Page 2 of 2 PageID 391



          may challenge this finding by filing a separate motion to proceed
          in forma pauperis on appeal with the Clerk of Court, U.S. Court of
          Appeals for the Fifth Circuit, within 30 days of this Order.

    SO ORDERED.

    Signed February 8th, 2021




                                  ____________________________________
                                  ED KINKEADE
                                  UNITED STATES DISTRICT JUDGE
